UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7302



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KORD JOHNSON, a/k/a John P. Jones, a/k/a Kent
J. Coppage, a/k/a Morris Maslia,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-96-113, CA-97-908)


Submitted:   January 5, 1999              Decided:   February 18, 1999


Before WILKINS and MICHAEL, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Kord Johnson, Appellant Pro Se. Charles Philip Rosenberg, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kord Johnson seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Johnson, Nos. CR-96-

113, CA-97-908 (E.D. Va. July 30, 1998).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2